Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 3 Months Ended March31, Years Ended December 31, 2010 (b) 2009 (b) 2008 (b) 2007 (b) 2006 (b) Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 1 3 Distributed income from equity method investments 7 1 3 1 Total fixed charges as below 70 Less: Capitalized interest 11 33 44 57 54 21 Interest expense and fixed charges related to discontinued operations 3 Total fixed charges included in Income from Continuing Operations Before Income Taxes 56 Total earnings $ Fixed charges, as defined: Interest on long-term debt $ 51 $ Interest on short-term debt and other interest 8 37 29 27 24 16 Amortization of debt discount, expense and premium - net 3 20 8 2 Estimated interest component of operating rentals 8 38 42 15 14 15 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (a) $ 70 $ Ratio of earnings to fixed charges (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) Years 2006 through 2010 have been adjusted to reflect the reclassification of the distribution of PPL Energy Supply's membership interest in PPL Global to PPL Energy Supply's parent, PPL Energy Funding, as Discontinued Operations.See Note 8 to the Financial Statements for additional information.
